DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2019 & 5/26/2022 was filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reception unit, first editing unit, and display control unit, in claim 1. Further, a distribution unit, and a third editing unit, in claim 13.  The distribution units are also in claims 18 and 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The document server apparatus 2 includes a control section 20 [Instant, 0026, FIG. 2].  The control section 20 includes a central processing unit (CPU), an interface, and the like. The CPU functions as a separation unit 201, a layer generation unit 202, a distribution unit 203, and the like by operating in accordance with the program stored in the storage section 21 [Instant, 0027, FIG. 2].  The terminal apparatus 3 includes a control section 30 that controls the sections of terminal apparatus 3 [Instant, 0034, FIG. 3].  The control section 30 includes a central processing unit (CPU), an interface, and the like. The CPU functions as a transmission unit 301, a reception unit 302, an editing unit 303, a display control unit 304, and the like by operating in accordance with the program stored in the storage section 31 [Instant, 0035, FIG. 3].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Any additional dependent claims that include these “units” are contained within this rationale.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13-16, 18, and 20, are rejected under 35 U.S.C. 102a1 as being anticipated by Svendsen et al. (US 20120254778 A1, published: 10/4/2012).
Claim 1:  Svendsen teaches a display editing apparatus (the multi-source content acquisition engine provides an instruction to launch an editor window to display a set of selectable content from user-generated content generated by a plurality of remote sources and stored in the content datastore [Svendsen, 0007]) comprising:
a reception unit that receives a first editing layer with transparency including data to be edited, and a second editing layer with transparency including the data to be edited which is edited by a second user (the collaborative edit launch engine: receives the instruction to launch the editor window from the multi-source content acquisition engine, and launches a first editor window on a first edit client and a second editor window on a second edit client based on the instruction to launch the editor window [Svendsen, 0012].  The collaborative layer placement engine provides to the layer integration engine a first layer received from a first editor window and a second layer received from a second editor window [Svendsen, 0013].  The website can access engines and datastores that provide a user with tools to edit the content online [Svendsen, 0050].  The collaborative edit launch engine 216 can also employ user account parameters when directing the first edit client and the second edit client to launch respective editing windows [Svendsen, 0082].  The instruction to superimpose the editing layer can also control the transparency and other attributes of a specific editing layer [Svendsen, 0092]; Examiner's Note: since this is claiming a website, multiple users are implied);
a first editing unit that edits the data to be edited included in the first editing layer, based on an operation of a first user (the collaborative layer placement engine provides to the layer integration engine a first layer received from a first editor window and a second layer received from a second editor window [Svendsen, 0013].  The collaborative edit launch engine 216 can also employ user account parameters when directing the first edit client and the second edit client to launch respective editing windows [Svendsen, 0082]; Examiner's Note: since this is claiming a website, multiple users are implied); and
a display control unit that performs control such that a layer, selected from the first editing layer and the second editing layer, is superimposed and displayed on a front side of an original layer including original data to be edited before editing (the instruction to superimpose the editing layer can associate the editing layer with a destination edit layer classification on the multi-sourced journal content sequence. Thus, based on an instruction, the layer integration engine 222 can add an editing layer to any of the destination edit layer classifications associated with the multi-sourced journal content sequence [Svendsen, 0091].  The instruction to superimpose the editing layer can control effects relating to each editing layer. The instruction to superimpose the editing layer can control, for instance, whether a specific editing layer is to fade in or out. The instruction to superimpose the editing layer can also control the transparency and other attributes of a specific editing layer [Svendsen, 0092]).

Claim 2:  Svendsen teaches the display editing apparatus according to claim 1.  Svendsen further teaches wherein the display control unit performs control such that the editing layer is displayed in a display mode identifiable by an editor (FIG. 9 shows an example of a multi-sourced journal content sequence client web browser screenshot 900. In the example of FIG. 9, the screenshot 900 shows an editor window incorporated into an internet browser, here the Internet Explorer web browser from Microsoft.RTM. The editor window displays content, namely, a video for editing in the upper right hand corner. The editor window displays a series of editing effects [Svendsen, 0122, FIG. 9]).

Claim 13:  Svendsen teaches a display editing apparatus (the multi-source content acquisition engine provides an instruction to launch an editor window to display a set of selectable content from user-generated content generated by a plurality of remote sources and stored in the content datastore [Svendsen, 0007]) comprising:
a distribution unit that distributes an original layer including original data to be edited before editing and a first editing layer with transparency including the data to be edited to a first user, and distributes the original layer and a second editing layer with transparency including the data to be edited to a second user; and a third editing unit that edits the original data to be edited, based on an operation of a third user (the collaborative edit launch engine: receives the instruction to launch the editor window from the multi-source content acquisition engine, and launches a first editor window on a first edit client and a second editor window on a second edit client based on the instruction to launch the editor window [Svendsen, 0012].  The collaborative layer placement engine provides to the layer integration engine a first layer received from a first editor window and a second layer received from a second editor window [Svendsen, 0013].  All or portions of the applications and/or functionalities can be distributed across multiple computing devices, and need not be restricted to only one computing device [Svendsen, 0049].  The website can access engines and datastores that provide a user with tools to edit the content online [Svendsen, 0050].  The collaborative edit launch engine 216 can also employ user account parameters when directing the first edit client and the second edit client to launch respective editing windows [Svendsen, 0082].  The instruction to superimpose the editing layer can also control the transparency and other attributes of a specific editing layer [Svendsen, 0092]; Examiner's Note: since this is claiming a website, multiple users are implied).
 
Claim 14:  Svendsen teaches the display editing apparatus according to claim 13.  Svendsen further teaches further comprising: a reception unit that receives the first editing layer including the data to be edited which is edited by the first user, and the second editing layer including the data to be edited which is edited by the second user (the collaborative edit launch engine: receives the instruction to launch the editor window from the multi-source content acquisition engine, and launches a first editor window on a first edit client and a second editor window on a second edit client based on the instruction to launch the editor window [Svendsen, 0012].  The collaborative layer placement engine provides to the layer integration engine a first layer received from a first editor window and a second layer received from a second editor window [Svendsen, 0013].  The collaborative edit launch engine 216 can also employ user account parameters when directing the first edit client and the second edit client to launch respective editing windows [Svendsen, 0082]; Examiner's Note: since this is claiming a website, multiple users are implied).
 
Claim 15:  Svendsen teaches the display editing apparatus according to claim 14.  Svendsen further teaches further comprising: a display control unit that performs control such that an editing layer, selected from the first editing layer and the second editing layer, is superimposed and displayed on a front side of the original layer (the instruction to superimpose the editing layer can associate the editing layer with a destination edit layer classification on the multi-sourced journal content sequence. Thus, based on an instruction, the layer integration engine 222 can add an editing layer to any of the destination edit layer classifications associated with the multi-sourced journal content sequence [Svendsen, 0091].  The instruction to superimpose the editing layer can control effects relating to each editing layer. The instruction to superimpose the editing layer can control, for instance, whether a specific editing layer is to fade in or out. The instruction to superimpose the editing layer can also control the transparency and other attributes of a specific editing layer [Svendsen, 0092]).
 
Claim 16:  Svendsen teaches the display editing apparatus according to claim 14.  Svendsen further teaches wherein the third editing unit performs editing such that edited content selected from edited content by the first user and edited content by the second user is reflected on the original data to be edited (the collaborative layer placement engine provides to the layer integration engine a first layer received from a first editor window and a second layer received from a second editor window [Svendsen, 0013].  The collaborative edit launch engine 216 can also employ user account parameters when directing the first edit client and the second edit client to launch respective editing windows [Svendsen, 0082]; Examiner's Note: since this is claiming a website, multiple users are implied).

Claim 18:  Svendsen teaches a server apparatus comprising: a distribution unit that distributes an original layer including original data to be edited before editing and an editing layer with transparency including the data to be edited to a terminal apparatus (the datastores in the multi-source journal content integration server 102 can include datastores, distributed across multiple computing devices or otherwise, that provide content, editing layers, and/or other data that applications and/or end users can access through a web browser or container application without having the functionalities and/or modules installed locally on the end-users' computing devices [Svendsen, 0051].  One or more of the multi-source journal content integration clients 106 and 108 can execute variable-layer content editing services inside a host application (i.e., can execute a browser plug-in in a web browser). The browser plug-in can provide an interface such as a graphical user interface (GUI) for a user to access the content editing services on the multi-source journal content integration server 102 [Svendsen, 0057].  The instruction to superimpose the editing layer can also control the transparency and other attributes of a specific editing layer [Svendsen, 0092]).

Claim 20:  Svendsen teaches a non-transitory computer readable medium (non-volatile storage 816 [Svendsen, 0112, FIG. 8]) storing a program causing a computer to function as: a distribution unit that distributes an original layer including original data to be edited before editing and an editing layer with transparency including the data to be edited to a terminal apparatus (the datastores in the multi-source journal content integration server 102 can include datastores, distributed across multiple computing devices or otherwise, that provide content, editing layers, and/or other data that applications and/or end users can access through a web browser or container application without having the functionalities and/or modules installed locally on the end-users' computing devices [Svendsen, 0051].  One or more of the multi-source journal content integration clients 106 and 108 can execute variable-layer content editing services inside a host application (i.e., can execute a browser plug-in in a web browser). The browser plug-in can provide an interface such as a graphical user interface (GUI) for a user to access the content editing services on the multi-source journal content integration server 102 [Svendsen, 0057].  The instruction to superimpose the editing layer can also control the transparency and other attributes of a specific editing layer [Svendsen, 0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 9-11, are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al. (US 20120254778 A1, published: 10/4/2012), in view of Fitzmaurice et al. (US 20040217947 A1, published: 11/4/2004).
Claim 3:  Svendsen teaches the display editing apparatus according to claim 1.  Svendsen does not teach wherein the display control unit performs control such that a difference between the original layer and the first editing layer or between the original layer and the second editing layer, which are selected, is displayed.
However, Fitzmaurice teaches wherein the display control unit performs control such that a difference between the original layer and the first editing layer or between the original layer and the second editing layer, which are selected, is displayed (to facilitate fast access to multiple functions for each layer, each layer box (or control) preferably has a pop-up menu 50 associated with it as shown in FIG. 2 [Fitzmaurice, 0030, FIG. 2]; Examiner's Note: as illustrated in FIG. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the multi-editing layer invention of Svendsen to include the display of multi-layer features of Fitzmaurice.
One would have been motivated to make this modification to increase a user's awareness of on-screen elements, and to display on-screen elements and layers in a manner that they can be visually distinguished by users.  Such would improve the user's interaction with the graphical interface.

Claim 4:  The combination of Svendsen and Fitzmaurice, teaches the display editing apparatus according to claim 3.  Fitzmaurice further teaches wherein the display control unit performs control such that the difference is displayed in a display mode identifiable by an editor ([Fitzmaurice, FIG. 2]; Examiner's Note: as illustrated in FIG. 2).
 
Claim 5:  The combination of Svendsen and Fitzmaurice, teaches the display editing apparatus according to claim 3.  Fitzmaurice further teaches wherein in a case where edited parts of a plurality of the editing layers overlap each other, the display control unit performs control such that a difference between the editing layer of one of the overlapping edited parts and the original layer is displayed in a balloon form ([Fitzmaurice, FIG. 2]; Examiner's Note: as illustrated in FIG. 2).
 
Claim 6:  The combination of Svendsen and Fitzmaurice, teaches the display editing apparatus according to claim 4.  Fitzmaurice further teaches wherein in a case where edited parts of a plurality of the editing layers overlap each other, the display control unit performs control such that a difference between the editing layer of one of the overlapping edited parts and the original layer is displayed in a balloon form ([Fitzmaurice, FIG. 18]; Examiner's Note: as illustrated in FIG. 18).

Claim 9:  Svendsen teaches the display editing apparatus according to claim 1.  Svendsen does not teach wherein in the original layer, the first editing layer, and the second editing layer, all or part of the data is capable of being pasted between the layers.
However, Fitzmaurice teaches wherein in the original layer, the first editing layer, and the second editing layer, all or part of the data is capable of being pasted between the layers (each of the menus 50 is popped up for the active layer selected by the user. This menu has radial menu selections including a new layer selection 52 that inserts a new layer above or preferably below the selected or active layer [Fitzmaurice, 0031, FIG. 2].  The user may paste an image into the dialog box and then write on top of that image [Fitzmaurice, 0033]; Examiner's Note: as illustrated in FIG. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the multi-editing layer invention of Svendsen to include the display of multi-layer features of Fitzmaurice.
One would have been motivated to make this modification to increase a user's awareness of on-screen elements, and to display on-screen elements and layers in a manner that they can be visually distinguished by users.  Such would improve the user's interaction with the graphical interface.

Claim 10:  Svendsen teaches the display editing apparatus according to claim 2.  Svendsen does not teach wherein in the original layer, the first editing layer, and the second editing layer, all or part of the data is capable of being pasted between the layers.
However, Fitzmaurice teaches wherein in the original layer, the first editing layer, and the second editing layer, all or part of the data is capable of being pasted between the layers (each of the menus 50 is popped up for the active layer selected by the user. This menu has radial menu selections including a new layer selection 52 that inserts a new layer above or preferably below the selected or active layer [Fitzmaurice, 0031, FIG. 2].  The user may paste an image into the dialog box and then write on top of that image [Fitzmaurice, 0033]; Examiner's Note: also, as illustrated in FIG. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the multi-editing layer invention of Svendsen to include the display of multi-layer features of Fitzmaurice.
One would have been motivated to make this modification to increase a user's awareness of on-screen elements, and to display on-screen elements and layers in a manner that they can be visually distinguished by users.  Such would improve the user's interaction with the graphical interface.

Claim 11:  The combination of Svendsen and Fitzmaurice, teaches the display editing apparatus according to claim 3.  Fitzmaurice further teaches wherein in the original layer, the first editing layer, and the second editing layer, all or part of the data is capable of being pasted between the layers (each of the menus 50 is popped up for the active layer selected by the user. This menu has radial menu selections including a new layer selection 52 that inserts a new layer above or preferably below the selected or active layer [Fitzmaurice, 0031, FIG. 2].  The user may paste an image into the dialog box and then write on top of that image [Fitzmaurice, 0033]; Examiner's Note: as illustrated in FIG. 2).

Claim(s) 7 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al. (US 20120254778 A1, published: 10/4/2012), in view of Stavchansky (US 10515665 B1, published: 12/24/2019).
Claim 7:  Svendsen teaches the display editing apparatus according to claim 1.  Svendsen does not teach wherein the display control unit performs control such that a superimposing position of the selected editing layer is shifted and displayed relative to the original layer.
However, Stavchansky teaches wherein the display control unit performs control such that a superimposing position of the selected editing layer is shifted and displayed relative to the original layer (FIG. 5B is a block diagram depicting one embodiment of the effect of applying an in-point shifts to in-point rule plus overlap as defined in FIG. 5A to the controlled layer (layer b). Composition 560a depicts an initial state of the composition 560. Initially then, layer a 570 is composited atop layer b 580 and layer b 580 has a first source of content. Composition 560b depicts a state of composition 560 after the source of content of layer b 580 changes, before the application of the in-point shifts to in-point plus overlap rule defined for layer b 480 [Stavchansky, 13:29-38]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the multi-editing layer invention of Svendsen to include the shifting of edited display layers features of Stavchansky.
One would have been motivated to make this modification to visually distinguish multiple layers to the users who are interacting with them.  Such would help the users to be aware of each layer relative to the others.

Claim 8:  Svendsen teaches the display editing apparatus according to claim 2.  Svendsen does not teach wherein the display control unit performs control such that a superimposing position of the selected editing layer is shifted and displayed relative to the original layer.
However, Stavchansky teaches wherein the display control unit performs control such that a superimposing position of the selected editing layer is shifted and displayed relative to the original layer (FIG. 5B is a block diagram depicting one embodiment of the effect of applying an in-point shifts to in-point rule plus overlap as defined in FIG. 5A to the controlled layer (layer b). Composition 560a depicts an initial state of the composition 560. Initially then, layer a 570 is composited atop layer b 580 and layer b 580 has a first source of content. Composition 560b depicts a state of composition 560 after the source of content of layer b 580 changes, before the application of the in-point shifts to in-point plus overlap rule defined for layer b 480 [Stavchansky, 13:29-38]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the multi-editing layer invention of Svendsen to include the shifting of edited display layers features of Stavchansky.
One would have been motivated to make this modification to visually distinguish multiple layers to the users who are interacting with them.  Such would help the users to be aware of each layer relative to the others.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references also include multiple layers editing methods or systems:
Svendsen et al. (US 20170131855 A1, published: 5/11/2017)
Barnes (US 20160125628 A1, published: 5/5/2016)
Trouw (US 20100313252 A1, published: 12/9/2010)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145